EXHIBIT 10-5



                                                                                               
       Attachment 1B                                        
                         



THE CLOROX COMPANY

1996 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT




NOTICE OF STOCK OPTION GRANT

The Clorox Company, a Delaware company (the “Company”), grants to the Optionee
named below an option (the “Option”) to purchase, in accordance with the terms
of The Clorox Company 1996 Stock Incentive Plan (the “Plan”) and this Agreement,
the number of shares of Common Stock of the Company (the “Shares”) at the
exercise price per share (the “Exercise Price”) set forth as follows:



OPTIONEE

OPTIONS GRANTED

GRANT CODE

EXERCISE PER SHARE

DATE OF GRANT

EXPIRATION DATE

[10 years after grant date]

VESTING SCHEDULE

25% on each of the first four anniversaries of the Date of Grant




AGREEMENT



Grant of Option.  The Company hereby grants to the Optionee the Option to
purchase the Shares at the Exercise Price, subject to the terms, definitions and
provisions of the Plan and this Agreement.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Agreement.



Exercise of Option.



Right to Exercise.  This Option shall be exercisable prior to the expiration
date set forth in the Notice of Stock Option Grant above (the “Expiration
Date”), in accordance with the vesting schedule set forth in the Notice of Stock
Option Grant above (the “Vesting Schedule”) and with the applicable provisions
of the Plan and this Agreement.  Notwithstanding any other provision of this
Agreement, in no event may this Option be exercised after the Expiration Date.

 

Method of Exercise.  This Option shall be exercisable only by delivery of an
Exercise Notice (printable from the Clorox Web at http://CLOROXWEB/hr/stock/ or
available from the Company’s designee) which shall state the election to
exercise the Option, the whole number of Shares in respect of which the Option
is being exercised and such other representations and agreements as to the
holder’s investment intent with respect to such Shares and such other provisions
as may be required by the Administrator.  Such Exercise Notice shall be signed
by the Optionee and shall be delivered by mail or fax, to the Company’s designee
accompanied by payment of the Exercise Price.  The Option shall be deemed to be
exercised upon receipt by the Company’s designee of such written notice
accompanied by the Exercise Price.



No Shares will be issued pursuant to the exercise of the Option unless such
issuance and such exercise shall comply with all Applicable Laws.  Assuming such
compliance, for income tax purposes, the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.



Taxes.  No Shares will be issued to the Optionee or other person pursuant to the
exercise of the Option until the Optionee or other person has made arrangements
acceptable to the Company or its designee for the satisfaction of applicable
foreign, federal, state, and local income and employment tax withholding
obligations.



Method of Payment.  Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee; provided,
however, that such exercise method does not then violate an Applicable Law:



Check



Surrender of shares of Common Stock of the Company (including withholding of
Shares otherwise deliverable upon exercise of this Option) which have a Fair
Market Value on the date of surrender equal to the Exercise Price of the Shares
as to which the Option is being exercised (but only to the extent that such
exercise of the Option would not result in an accounting compensation charge
with respect to the Shares used to pay the exercise price).



Delivery of a properly executed Exercise Notice together with such other
documentation as the Company or its designee shall require to effect an exercise
of the Option and delivery to the Company or its designee of the sale or loan
proceeds required to pay the Exercise Price.



Termination.  If the Optionee’s Continuous Service terminates (“Termination”),
to the extent the Optionee is entitled to exercise this Option in accordance
with the Vesting Schedule on the Termination date, the Optionee may exercise
this Option during the applicable Termination Exercise Period described in
Section 5 below.  However, if the Termination date is more than 12 months from
the date of grant set forth in the Notice of Stock Option Award and if the
Optionee is age 55 years or older with at least 10 years of Vesting Service or
has at least 20 years of Vesting Service, then this Option shall vest in its
entirety on the Termination date.  This Option shall be subject to the
provisions of Section 10 of the Plan relating to the exercisability or
termination of the Option in the event of a Corporate Transaction, Change in
Control or Subsidiary Disposition.



Termination Exercise Period. 

For the purposes of this Agreement, the “Termination Exercise Period” shall be
as follows:



If Termination occurs for reasons other than death or disability and if the
Optionee is age 55 or older with at least 10 years of Vesting service or has at
least 20 years of Vesting service, the Termination Exercise Period shall be the
period ending on the fifth anniversary of the Termination date (and in no event
later than the Expiration Date).



Disability.  If the Optionee’s Continuous Service terminates as a result of his
or her disability, the Termination Exercise Period shall be the twelve-month
period immediately following, the Termination Date (and in no event later than
the Expiration Date), to the extent the optionee was otherwise entitled to
exercise it on the Termination date.  To the extent that the Optionee was not
entitled to exercise the Option on the Termination date, or if the Optionee does
not exercise such Option to the extent so entitled within the time specified
herein, the Option shall terminate.



Death.  If the Optionee’s Continuous Service terminates as a result of his or
her death or if the Optionee dies during the Termination Exercise Period, the
Option may be exercised at any time within twelve months following the date of
death (and in no event later than the Expiration Date), by the Optionee’s estate
or by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent the Optionee could exercise the Option at
the date of death.



Other than as set forth in subparagraph (a) immediately above, the Termination
Exercise Period shall be the three-month period immediately following the
Termination date (and in no event later than the Expiration Date) or such period
as may be applicable upon death or disability of the Optionee as provided in
this Agreement.





Non-Transferability of Option.  This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of the Optionee only by the Optionee.





Protection of Trade Secrets and Limitations on Exercise.



Definitions.



“Affiliated Company”  means any organization controlling, controlled by or under
common control with the Company.



“Confidential Information”means technical or business information not readily
available to the public or generally known in the trade, including inventions,
developments, trade secrets and other confidential information, knowledge, data
and know-how of the company or any Affiliated Company, whether or not they
originated with the Optionee, or information which the Company or any Affiliated
Company received from third parties under an obligation of confidentiality.



“Conflicting Product”means any product, process, machine, or service of any
person or organization, other than the Company or any Affiliated Company, in
existence or under development that (1) resembles or competes with a product,
process, machine, or service upon or with which the Optionee shall have worked
during the two years prior to the Optionee’s termination of employment with the
Company or any Affiliated Company or (2) with respect to which during that
period of time the Grantee, as a result of his/her job performance and duties,
shall have acquired knowledge of Confidential Information, and whose use or
marketability could be enhanced by application to it of Confidential
Information.  For purposes of this section, it shall be conclusively presumed
that the Optionee has knowledge of information to which s/he has been directly
exposed through actual receipt or review of memorandum or documents containing
such information or through actual attendance at meetings at which such
information was discussed or disclosed.



“Conflicting Organization”means any person or organization that is engaged in or
about to become engaged in research on or development, production, marketing or
selling of a Conflicting Product.



     Right to Retain Shares Contingent on Continuing Non-Conflicting
Employment.  In partial consideration for the award of this Option, the Optionee
agrees that the Optionee’s right to exercise this Option is contingent upon the
Optionee refraining, for a period of one year after the date of exercise, from
rendering services, directly or indirectly, as director, officer, employee,
agent, consultant or otherwise, to any Conflicting Organization except a
Conflicting Organization whose business is diversified and that, as to that part
of its business to which the Optionee renders services, is not a Conflicting
Organization, provided that the Company shall receive separate written
assurances satisfactory to the Company from the Optionee and the Conflicting
Organization that the Optionee shall not render services during such period with
respect to a Conflicting Product.  If, on the date of exercise or at any time
within one year after the date of exercise of all or any portion of the Option,
the Optionee shall render services to any Conflicting Organization other than as
expressly permitted herein, the Optionee shall immediately return to the Company
the Shares or the pre-tax income derived from any disposition of the Shares. 
THE OPTIONEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT
PROHIBIT THE GRANTEE FROM RENDERING SERVICES TO A CONFLICTING ORGANIZATION, BUT
PROVIDES FOR RETURN TO THE COMPANY OF THE GROSS TAXABLE PROCEEDS OF AN EXERCISE
OF THE OPTION IF THE OPTIONEE SHOULD CHOOSE TO RENDER SUCH SERVICES WITHIN ONE
YEAR AFTER EXERCISE.


     No Interference or Solicitation.  In partial consideration for the award of
this Option and to forestall the disclosure or use of Confidential Information,
the Optionee agrees that for a period of one year after termination of his/her
employment, s/he shall not, for himself/herself or any third party, directly or
indirectly (i) divert or attempt to divert from the Company (or any Affiliated
Company) any business of any kind in which it is engaged, including, without
limitation, the solicitation of its customers as to Conflicting Products, or
interference with any of its suppliers or customers (collectively, “Interfere”),
or (ii)  solicit for employment any person employed by the Company, or by any
Affiliated Company, during the period of such person’s employment and for a
period of one year after the termination of such person’s employment with the
Company or any Affiliated Company (collectively, “Solicit”).



     Injunctive and Other Available Relief.  By acceptance of this Option, the
Optionee acknowledges that, if the Optionee were to breach or threaten to breach
his/her obligation hereunder not to Interfere or Solicit, the harm caused to the
Company by such breach or threatened breach would be, by its nature, irreparable
because, among other things, damages would be significant and the monetary harm
that would ensue would not be able to be readily proven, and that the Company
would be entitled to injunctive and other appropriate relief to prevent
threatened or continued breach and to such other remedies as may be available at
law or in equity.



Entire Agreement – Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire Agreement of the
parties with respect to this stock option award and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and the Optionee.  This Agreement is governed by California law.



Headings.  The captions used in this Agreement are inserted for convenience and
shall not be deemed a part of this Option for construction or interpretation.



Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Optionee or by the Company forthwith to the Board or
the Administrator that administers the Plan, which shall review such dispute at
its next regular meeting.  The resolution of such dispute by the Board or the
Administrator shall be final and binding on all persons. 





THE CLOROX COMPANY

                                                                                                                               

By:

                                                                                                                               



                                                                                                                               
Title:       CEO and President





THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER).  THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN
THIS AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
OPTIONEE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.




The Optionee acknowledges that a copy of the Plan, Plan Information and the
Company’s Annual Report and Proxy Statement for the fiscal year ended June 30,
2002 (the “Prospectus Information”) are available for viewing on the Company’s
Cloroxweb site at http://CLOROXWEB/hr/stock/. The Optionee hereby consents to
receive the Prospectus Information electronically, or, in the alternative, to
contact the HR Service Center at 1-800-709-7095 to request a paper copy of the
Prospectus Information.  The Optionee represents that s/he is familiar with the
terms and provisions thereof, and hereby accepts this Agreement subject to all
of the terms and provisions thereof.  The Optionee has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement.  The Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or this Agreement.  The Optionee further agrees
to notify the Company upon any change in the residence address indicated below.



Dated:______________________________  
Signed:___________________________________

                                                                                                       
Optionee





                                                        Residence Address:



                                                       
___________________________________



                                                       
___________________________________